  Case 19-16016       Doc 8     Filed 06/18/19    Entered 06/18/19 14:14:00       Desc Main
                                   Document       Page 1 of 3


                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

IN RE:                                      )       Chapter 13
                                            )
       Dana and Monica Fetters,             )       Case No. 19-16016
                                            )
                      Debtor.               )       Judge LaShonda Hunt

                                   NOTICE OF MOTION

TO:    Office of Marilyn O Marshall
       Chapter 13 Trustee
       (via Electronic Court Notice)

       YOU ARE HEREBY NOTIFIED that on July 1, 2019 at 9:30 a.m. or as soon thereafter
as counsel may be heard, the undersigned shall appear before the Honorable Judge Hunt, or any
Judge sitting in her stead, in Courtroom 719 of the Everett McKinley Dirksen United States
Courthouse, 219 South Dearborn Street, Chicago, Illinois and then and there present the attached
Motion to Extend Time to File Remaining Schedules, Plan, and other documents at which time
you may appear if you so deem fit.

                                                                           /s/ David H. Cutler


                                CERTIFICATE OF SERVICE

       The undersigned, an attorney, certifies that he caused the above and foregoing Notice and
attached Motion to be served on the Trustee via Electronic Court Notice on the June 18, 2019.


                                                                           /s/ David H. Cutler


Cutler & Associates, Ltd.
4131 Main St.
Skokie, IL 60076
Phone: (847) 673-8600
     Case 19-16016     Doc 8     Filed 06/18/19     Entered 06/18/19 14:14:00         Desc Main
                                    Document        Page 2 of 3


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                         )      Chapter 13
                                               )
        Dana and Monica Fetters,               )      Case No. 19-16016
                                               )
                       Debtor.                 )      Judge LaShonda Hunt

                 MOTION TO EXTEND TIME TO FILE DEBTOR’S
             REMAINING SCHEDULES, PLAN, AND OTHER DOCUMENTS

        NOW COMES the Debtors, Dana and Monica Fetters, by and through their attorneys,

Cutler & Associates, Ltd., and move this Court to grant him until July 2, 2019 to file their

remaining Schedules, Plan, and other documents. In support of this Motion, the Debtors

respectfully states and alleges as follows:

1.      The Debtors filed their petition for relief under Chapter 13 of the United States

Bankruptcy Code on June 4, 2019.

2.      The Debtors’ remaining schedules, Plan, and other documents would, in the absence of

this Motion, be due on June 18, 2019.

3.      The Debtors needs additional time to review the remaining schedules, Plan, and other

documents with their attorneys before they can be filed.

4.      The Debtors, therefore, requests that he be granted until July 2, 2019 to file their

remaining Schedules, Plan, and other documents.

WHEREFORE, the Debtors, Dana and Monica Fetters, prays for the following relief:

A.      That the Debtors be granted until July 2, 2019 to file their remaining schedules, Plan, and

        other documents; and

B.      For such other and further relief as this Court deems equitable and just.
  Case 19-16016        Doc 8   Filed 06/18/19   Entered 06/18/19 14:14:00       Desc Main
                                  Document      Page 3 of 3


                                                                      Respectfully Submitted,
Dated: June 18, 2019

                                                      By:                   /s/ David H. Cutler
                                                            One of the attorneys for the Debtor



Cutler & Associates, Ltd.
4131 Main St.
Skokie, IL 60076
Phone: (847) 673-8600
